Citation Nr: 0032936	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic heart 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1984.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied service 
connection for a chronic heart disability.  The veteran was 
informed of this adverse determination, as well as his 
procedural and appellate rights, by VA letter dated March 31, 
1997.  He did not initiate a timely appeal, and the rating 
decision became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the St. 
Petersburg VARO, which denied the veteran's request to reopen 
the claim of service connection for a chronic heart 
disability.  Service connection for an acquired psychiatric 
disorder, claimed as mental stress, and chronic low back 
disorder were also denied.

By rating decision issued in January 2000, the RO, in 
pertinent part, denied as not well grounded claims of 
entitlement to service connection for right ear hearing loss, 
essential hypertension, residuals of a fractured right 
hand/wrist, residuals of a right knee injury and residuals of 
a left knee injury.  The veteran filed a timely notice of 
disagreement with respect to the denial of his right ear 
hearing loss claim, and was issued a statement of the case in 
June 2000.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds, in view of the enactment of the VCAA, that 
the veteran's claims of entitlement to service connection for 
essential hypertension, residuals of a fractured right 
hand/wrist, residuals of a right knee injury and residuals of 
a left knee injury must be referred to the RO for 
reconsideration.

With respect to the veteran's right ear hearing loss claim, 
the Board also finds that, in view of the enactment of the 
VCAA, further reconsideration and issuance of a supplemental 
statement of the case by the RO is required.  As the veteran 
has not yet filed a substantive appeal with respect to this 
issue, it is not currently in appellate status.  Accordingly, 
this matter is also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VARO previously denied entitlement to service 
connection for a heart disability in a March 1997 rating 
decision.

2.  Evidence developed since the RO's March 1997 decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a chronic heart disability.


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision, which denied entitlement to 
service connection for a chronic heart disability, is final.  
38 U.S.C.A. § 7104 (West 1991).

2.  Evidence submitted since the March 1997 decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for a chronic heart 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The CAVC has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998)

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for a 
chronic heart disability.  The RO previously denied service 
connection for residuals of a heart disability on the basis 
that the available record did not reflect the presence of a 
heart disability.  In conjunction with his claim for reopen, 
the veteran has submitted several private and VA clinical 
records reflecting treatment for coronary artery disease with 
angina.  The Board finds that these medical statements 
constitute "new" evidence since this evidence was not 
available for review in 1997, and are "material" since it 
is evidence that relates directly to the matter which was the 
basis of the prior denial of service connection.  Therefore, 
as the Board finds the medical evidence added to the record 
is "new and material" to the appellant's chronic heart 
disability claim, and the claim is reopened.  See 38 C.F.R. 
§ 3.156 (2000).



ORDER

The claim of entitlement to service connection for a chronic 
heart disability is reopened; to this extent, the appeal is 
granted.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In addition, The Board notes that, in view of the facts 
presented, it is the Board's opinion that additional 
development of the record will be required.

In the instant case, the Board observes that the veteran has 
claimed entitlement to service connection for a heart 
disability, an acquired psychological disorder and a low back 
disorder.  However, the Board observes that the veteran has 
never been afforded VA examination in order to determine the 
most probable pathology of his various claimed disabilities.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his heart disability, 
acquired psychiatric disorder and low 
back disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already associated herein), 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response thereto should be associated 
with the claims folder.

2.  The RO should then schedule the 
veteran for VA examination(s) to 
determine the most probable pathology of 
the veteran's heart disability, 
psychiatric disorder (claimed as mental 
stress) and low back disorder.  The 
claims file and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner(s) in conjunction with 
the examination(s).  All indicated x-
rays, tests and special studies, to 
include appropriate range of motion 
studies, should be done.  A complete 
history, which includes the initial 
onset, frequency, duration, and severity 
of all complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiner(s) should 
then correlate their respective findings 
and indicate whether the veteran 
manifests any chronic disorder and, if 
so, whether it is more likely, less 
likely or as likely as not that any such 
disorder is related to service either by 
way of incurrence or aggravation, or 
secondary to any service-connected 
disorder.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report(s) should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
veteran's service connection claims.  If 
any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



